DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 12/3/2021 has been entered. Claims 2, 3, 5-16 and 20-23 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejections previously set forth in the Final Office Action mailed 1/7/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 23 recites an apparatus comprising a “rigid or semirigid filter element” and “the filter element inhibits mixing or solution exchange between the electrode compartment and the reservoir” however, the original disclosure is silent regarding having a rigid or semirigid filter element. The original disclosure does recite “a frit” in paragraph 57 

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The original disclosure is silent regarding whether a term “frit” is same as “a rigid or semirigid filter element”. Claim 23 state “a rigid or semirigid filter element” without providing any details regarding structure of the filter element to get the result (i.e. inhibit mixing or solution exchange between the electrode compartment and the reservoir). Therefore, it is not clear how to make or use the invention because one having ordinary skill in the art would not know regarding how filter should be designed that achieves the result of inhibiting mixing or solution exchange between two compartments.
The breadth of the claim is large simply because the filter, as construed by one of ordinary skill in the art, is construed to be porous. Due to lack of disclosure regarding filter structure in the original disclosure, one of ordinary skill in the art will not be able to understand regarding what pore size should be made in order to design a filter that prevents mixing or solution exchange between two compartments without performing undue experimentation. Thus, the information provided in the specification is insufficient to constitute an enabling disclosure.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5-16 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 12 and 21, the term “frit” renders the claim indefinite because according to the original disclosure, the term “frit” is capable to keep two solutions separate whereas the definition provided by the application through different evidences do not provide support for “frit” being able to keep two solutions separate without intermixing. The term “frit” is not defined in the specification and according to paragraph 57 of the original disclosure, the function of “frit” is to prevent two solutions from intermixing (“A frit 708 or other separator may split the vial into two compartments … to avoid electrochemical reactions from altering the solution to be delivered”). The definition provided by the applicant do not further tie the structure with the function as recited in the specification. Furthermore, applicant asserts to construe the term “frit” as being “rigid or semirigid filter element”. However, due to lack of proper definition of “a frit”, the original disclosure do not provide support for all the different definitions provided by the applicant.
Claims 2, 3, 5-11, 13-16, 20 and 21 being dependent either on claim 12 or claim 21 are also rejected.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 3, 5-8 and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Battista et al. (US 3,115,280).
Regarding claim 21, Battista discloses an apparatus (figure 1) comprising: 
a vial 10; 
a frit 14 (according to paragraph 57 of the original disclosure, “frit” is defined to be a separator that avoid electrochemical reactions from altering the solution to be delivered, therefore, the definition of frit in light of the specification is construed to be a separator that avoid electrochemical reactions from altering the solution to be delivered and element 14 of Battista is avoiding electrochemical reactions from altering the 
the electrode compartment is adapted to accept a terminus of an electrode 18, 20, the frit 14 inhibits mixing or solution exchange between the electrode compartment and the reservoir; and 
a fluid opening (opening that allows element 16 to enter into element 28) defined in the first end of the reservoir.

Regarding claim 3, Battista teaches further comprising a tube 28 fluidically coupled to the fluid opening in the first end of the reservoir.

Regarding claim 5, Battista teaches further comprising a hollow catheter (column 2, lines 47-51, “hypodermic needle” is construed as a hollow catheter) fluidically coupled to a distal end of the tube 28.

Regarding claims 6 and 7, Battista teaches wherein the reservoir includes a drug-containing solution 16 (column 1, lines 34-41, since solution is used for treating disease, the solution has to contain drug), wherein the tube 28 allows the drug-containing solution 28 to pass from the reservoir to a subject (column 2, lines 39-51 and 58-64).

.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 12, 13, 15 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pang et al. (US 2009/0306594 A1) in view of Deniega et al. (US 6,350,253 B1).
Regarding claim 12, Pang discloses an apparatus (figure 4B), comprising: a fluid reservoir 130; 
an electrode compartment 140 adapted to accept a terminus of an electrode 240; 
a barrier 150 situated to separate the electrode compartment 140 and the fluid reservoir 130 to inhibit mixing or solution exchange between the electrode compartment 140 and the fluid reservoir 130; wherein the barrier 150 is a frit 150 (according to paragraph 57 of the original disclosure, “frit” is defined to be a separator that avoid electrochemical reactions from altering the solution to be delivered, therefore, definition of frit in light of the specification is construed to be a separator that avoid electrochemical reactions from altering the solution to be delivered and element 150 of Pang is avoiding electrochemical reactions from altering the solution to be delivered thereby construing element 150 to be frit);

However, Deniega teaches a hollow fiber 26 (column 7, lines 57-59) defining a fluid passage (hollow passage inside element 26 that allows fluid to be delivered) and terminating at a blunt end 48 that is insertable into target tissue; a catheter 24 fluidically coupled to a second end of the hollow fiber 26 opposite the blunt end 48 and to the fluid reservoir 34 so that the fluid passage (hollow passage inside element 26 that allows fluid to be delivered) defined by the hollow fiber 26 is fluidically coupled by the catheter 24 to the fluid reservoir 34, and a support rod 22 situated in lumens of at least one of the hollow fiber 26 and the catheter 24 for the purpose of maintaining uniform fluid delivery while hollow fiber catheter is bent or otherwise physically deformed (column 3, lines 21-24).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the apparatus of Pang to incorporate a hollow fiber defining a fluid passage and terminating at a blunt end that is insertable into target tissue; a catheter fluidically coupled to a second end of the hollow fiber opposite the blunt end and to the fluid reservoir so that the fluid passage defined by the hollow fiber is fluidically coupled by the catheter to the fluid reservoir; and a support rod situated in lumens of at least one of the hollow fiber and the catheter as taught by 

Regarding claim 13, Pang discloses further comprising a current source 170 (paragraph 0077, lines 3-19) coupled to the fluid reservoir 130 so as to transport fluid from the fluid reservoir 130 to the blunt end of the hollow fiber (Pang modified in view of Deniega will result in having the blunt end of the hollow fiber of Deniega at a distal end of the element 120 of Pang).

Regarding claim 15, Pang is silent regarding wherein the hollow fiber is porous.
However, Deniega teaches wherein the hollow fiber 26 is porous (column 7, lines 57-59) for the purpose of filter out the unwanted bacteria from fluid as it passes through the hollow fiber (column 8, lines 3-13).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the catheter of Pang to incorporate a hollow fiber wherein the hollow fiber is porous as taught by Deniega for the purpose of filter out the unwanted bacteria from fluid as it passes through the hollow fiber (column 8, lines 3-13).

Regarding claim 20, Pang is silent regarding further comprising a support rod situated in the hollow fiber catheter body, wherein the support rod is situated in the lumen of the hollow fiber.
However, Deniega teaches a design of a drug delivery system (figure 1) comprising a support rod 22 situated in the hollow fiber catheter body 26 (column 7, lines 57-59) wherein the support rod 22 is situated in the lumen (hollow portion inside element 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the hollow fiber catheter of Pang to incorporate further comprising a support rod situated in the hollow fiber catheter body, wherein the support rod is situated in the lumen of the hollow fiber as taught by Deniega for the purpose of maintaining uniform fluid delivery while hollow fiber catheter is bent or otherwise physically deformed (column 3, lines 21-24).

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pang et al. (US 2009/0306594 A1) in view of Deniega et al. (US 6,350,253 B1) and further in view of Savastano et al (US 5,681,584).
Regarding claim 14, Pang/Deniega (hereinafter referred as “modified Pang”) discloses the claimed invention substantially as claimed, as set forth above in claim 12 above. Modified Pang is silent regarding wherein the hollow fiber defines the fluid passage with a methacrylate-, acrylate- or sulfonate-containing polymer.
However, Savastano teaches a design of a controlled release drug delivery devices wherein the porous membrane made of a methacrylate-, acrylate- or sulfonate-containing polymer (column 9, line 59-column 10, line 16) for the purpose of using a well-known material in the art that can form a porous membrane like structure to allow drug passage (column 9, lines 59-61).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the material of hollow fiber of modified Pang to incorporate a methacrylate-, acrylate- or sulfonate-containing polymer as taught by Savastano for the purpose of using a well-known material in the art that can form a porous membrane like structure to allow drug passage (column 9, lines 59-61). 

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pang et al. (US 2009/0306594 A1) in view of Deniega et al. (US 6,350,253 B1) and further in view of Van Antwerp (US 6,461,331 B1).
Regarding claim 16, Pang/Deniega (hereinafter referred as “modified Pang”) discloses the claimed invention substantially as claimed, as set forth above in claim 12. Modified Pang is silent regarding further comprising a tube connecting the fluid reservoir to the catheter, wherein the tube fluidically couples the reservoir to the blunt end of the hollow fiber.
However, Van Antwerp teaches a design of a delivery system (figure 7) further comprising a tube 16 connecting the fluid reservoir 12 to the catheter 20, wherein the tube fluidically couples the reservoir 12 to a distal end of the catheter 20 for the purpose of fluidically coupling the catheter with the reservoir if the catheter is not long enough to reach the reservoir location (figure 7, column 4, line 64-column 5, line 5).
It is further construed that the apparatus of modified Pang modified in view of Van Antwerp will result in having wherein the tube fluidically couples the reservoir to the blunt end of the hollow fiber.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the device of modified Pang to incorporate further comprising a tube connecting the fluid reservoir to the catheter as taught by Van Antwerp for the purpose of fluidically coupling the catheter with the reservoir if the catheter is not long enough to reach the reservoir location (figure 7, column 4, line 64-column 5, line 5).

Claims 2 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Battista et al. (US 3,115,280) in view of Deniega et al. (US 6,350,253 B1).

However, Deniega teaches wherein the tube is flexible (column 1, lines 11-14) for the purpose of facilitating maneuvering the catheter and inserting into the patient’s body if needed (column 1, lines 11-14).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the tube of Battista to incorporate wherein the tube is flexible as taught by Deniega for the purpose of facilitating maneuvering the catheter and inserting into the patient’s body if needed (column 1, lines 11-14).

Regarding claim 10, Battista discloses the claimed invention substantially as claimed, as set forth above in claims 7, 8 and 21. Battista is silent regarding further comprising a support rod situated in a tube that is fluidically coupled to the first end of the reservoir.
However, Deniega teaches a design of a drug delivery system (figure 1) comprising a support rod 22 situated in a tube 20 that is fluidically coupled to the first end of the reservoir (reservoir comprising element 36) for the purpose of maintaining uniform fluid delivery while tube is bent or otherwise physically deformed (column 3, lines 21-24).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the hollow fiber catheter of Pang to incorporate a support rod situated in a tube that is fluidically coupled to the first .

Claims 9 and 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Battista et al. (US 3,115,280) in view of Pang et al. (US 2009/0306594 A1).
Regarding claim 9, Battista discloses the claimed invention substantially as claimed, as set forth above in claims 7, 8 and 21. Battista is silent regarding wherein the drug-containing solution includes drug in a formulation of nanoparticles or liposomes or the drug is a small molecule or a peptide.
However, Pang teaches wherein the drug-containing fluid includes a formulation of nanoparticles or liposomes or the drug is a small molecule (paragraph 0003) or a peptide for the purpose of delivering the drug that is necessary to treat the specific disease (paragraph 0003).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the drug-containing solution of Battista to incorporate wherein the drug-containing solution includes drug in a formulation of nanoparticles or liposomes or the drug is a small molecule or a peptide as taught by Pang for the purpose of delivering the drug that is necessary to treat the specific disease (paragraph 0003).

Regarding claim 11, Battista discloses the claimed invention substantially as claimed as set forth above in claims 7-9 and 21. Battista is silent regarding wherein the small molecule is a chemotherapeutic compound, a local anesthetic, a neurotransmitter, or a steroid.
However, Pang teaches wherein the small molecule is a chemotherapeutic compound, a local anesthetic, a neurotransmitter, or a steroid (paragraph 0073, lines 7-
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the drug-containing solution to incorporate wherein the small molecule is a chemotherapeutic compound, a local anesthetic, a neurotransmitter, or a steroid as taught by Pang for the purpose of delivering the drug that is necessary to treat the specific disease (paragraph 0003).

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Battista et al. (US 3,115,280) in view of Oh et al. (“Improved distribution of small molecules and viral vectors in the murine brain using hollow fiber catheter”).
Regarding claim 22, Battista discloses the claimed invention substantially as claimed, as set forth above in claim 21. Battista further discloses a catheter 28 fluidically coupled to the fluid opening in the first end of the reservoir but is silent regarding the catheter being a hollow fiber catheter.
However, teaches a design of a catheter (figure 1A), wherein the catheter is a hollow fiber catheter (figure 1A) for the purpose of improving drug distribution in the patient’s body (see “Conclusions”). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was filed to modify the catheter of Pang to incorporate a hollow catheter as taught by Oh for the purpose of improving drug distribution in the patient’s body (see “Conclusions”, see page 576). 

Claim 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Battista et al. (US 3,115,280) in view of Pesiri et al. (US 2004/0031754 A1).
Regarding claim 23, Battista discloses an apparatus (figure 1) comprising: 

an element 14 (according to paragraph 57 of the original disclosure, “frit” is defined to be a separator that avoid electrochemical reactions from altering the solution to be delivered, therefore, the definition of frit in light of the specification is construed to be a separator that avoid electrochemical reactions from altering the solution to be delivered and element 14 of Battista is avoiding electrochemical reactions from altering the solution to be delivered thereby construing element 150 to be frit) situated within the vial 10 and defining a reservoir (reservoir inside element 14) and an electrode compartment (compartment comprising element 12), wherein: a first end (end connected to element 28) of the reservoir (reservoir inside element 14) is configured to permit solution 16 to leave the reservoir and a second (end connected/contacting element 14) of the reservoir is coupled to the element 14, 
the electrode compartment is adapted to accept a terminus of an electrode 18, 20, the element 14 inhibits mixing or solution exchange between the electrode compartment and the reservoir; and 
a fluid opening (opening that allows element 16 to enter into element 28) defined in the first end of the reservoir.
Battista is silent regarding the element being a rigid or semirigid filter element. However, Pesiri teaches a process for producing a mixture of particulates using compressed gas and sonication comprising the element being rigid or semirigid element (paragraph 0057, lines 9-16, “stainless steel filter” is construed as “rigid or semirigid filter”, paragraph 0050, lines 17-19) for the purpose of using a well-known alternative to inhibit mixing between two solutions (paragraph 0050, lines 17-19).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have replaced the element of Battista to .

Response to Arguments
Applicant's arguments filed 12/3/2021 have been fully considered but they are not persuasive.
Applicant argues on pages 5 and 6 that CPC Classification G01N30/603 provides “frit” definition as “porous filter element”. Applicant further argues that one of ordinary skill in the art will construe the term “frit” as a “porous filter” in combination with other evidences (and the Weber Declaration) that applicant has previously provided. Therefore, applicant requests to withdrawn 112(b) rejection under indefiniteness. Examiner respectfully disagrees. The specification do not provide any definition for the term “frit” except for reciting the function of the term “frit” as being able to inhibit mixing of solutions between two compartments in paragraph 57 of the original disclosure. Applicant’s definition through different evidences including CPC classification do not provide basis as to how a filter can inhibit intermixing of two solutions because filter is a porous material. One of ordinary skill in the art would construe the term “filter” as being able to filter or separate components from a solution. The definition established by applicants through different evidences contradict the frit’s function as explained in the original disclosure. Thus, claims do not overcome the rejection under 112b as being indefinite.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/Primary Examiner, Art Unit 3783